Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 8, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161273-4 & (28)(34)(39)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re MONTANO                                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  ____________________________________                                                                 Megan K. Cavanagh,
                                                                                                                        Justices
  MARIO ALLEN MONTANO
           Plaintiff-Appellant,
  v                                                                  SC: 161273-4
                                                                     COA: 353392; 353410
  OAKLAND CIRCUIT COURT JUDGE,
             Defendant-Appellee.
  ____________________________________/

         On order of the Chief Justice, the plaintiff-appellant’s interlocutory application,
  motion to amend the application filed on May 4, 2020, and motions to add issues filed on
  May 6, 2020, and May 12, 2020, are ADMINISTRATIVELY DISMISSED for failure to
  pay the filing fees as directed by the Court’s order of May 28, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 8, 2020

                                                                               Clerk